              Case 2:20-mc-50905-DPH ECF No. 3, PageID.44 Filed 08/03/20 Page 1 of 42

AO 106 (Rev. 04/10) Application for a Search Warrant


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan

              In the Matter of the Search of                           )                 Case: 2:20-mc-50905 -2
         (Briefly describe the property to be searched                 )                 Judge: Hood, Denise Page
          or identify the person by name and address)                  )        Case No. Filed: 08-03-2020 At 07:59 PM
                                                                       )                 IN RE: SEALED MATTER(SW)(MLW)
                                                                       )
                                                                       )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):



located in the                                    District of                               , there is now concealed (identify the
person or describe the property to be seized):




          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                        Offense Description



          The application is based on these facts:



                 Continued on the attached sheet.
                 Delayed notice          days (give exact ending date if more than 30 days:                         ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                           Applicant’s signature

                                                                                           Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date:        August 3, 2020
                                                                                             Judge’s signature
City and state:
                                                                                           Printed name and title
     Case 2:20-mc-50905-DPH ECF No. 3, PageID.45 Filed 08/03/20 Page 2 of 42




                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

IN THE MATTER OF THE SEARCH OF            :
                                          :
MARY E. BARNA, D.P.M. & ASSOCIATES, P.C:
7445 ALLEN ROAD                           :
SUITE #280                                :                   UNDER SEAL
ALLEN PARK, MICHIGAN 48101                :                     Case: 2:20-mc-50905-2
                                          :                     Judge: Hood, Denise Page
29560 BRADMOOR COURT                      :                      Filed: 08-03-2020
FARMINGTON HILLS, MICHIGAN 48334          :                     IN RE: SEALED
                                          :                     MATTER(SW)(MLW)
________________________________________/

             AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS

The undersigned, Aaron Hann, being first duly sworn, hereby deposes and states as
follows:
1.      This affidavit is made in support of an application for a search warrant for

the office of Mary E. Barna, D.P.M. & Associates, P.C. (“MBA”) located at 7445

Allen Road, Suite 280, Allen Park, Michigan 48101 (hereinafter referred to as

“Subject Premises 1”).

2.      Subject Premises 1 is more fully described in Attachment A-1, while

Attachment B-1 sets forth certain items and property, including but not limited to,

financial records, patient records, computers, and other evidence, fruits and

instrumentalities of criminal conduct to be seized.

3.      This affidavit is further written in support of an application for a search
                                            1
     Case 2:20-mc-50905-DPH ECF No. 3, PageID.46 Filed 08/03/20 Page 3 of 42




warrant for the residence of Dr. Louis Bitoff, D.P.M. (“BITOFF”), a podiatrist

with MBA, located at 29560 Bradmoor Court, Farmington Hills, Michigan 48334

(hereinafter referred to as “Subject Premises 2”).

4.      Subject Premises 2 is more fully described in Attachment A-2, while

Attachment B-2 sets forth certain items and property, including but not limited to,

financial records, patient records, computers, and other evidence, fruits and

instrumentalities of criminal conduct to be seized.

            AFFIANT’S BACKGROUND AND QUALIFICATIONS

5.      I, Aaron Hann (“Affiant”), am a Special Agent employed by the United

States Department of Health and Human Services, Office of Inspector General,

Office of Investigations (“HHS-OIG”). I have been so employed by HHS-OIG

since May of 2015.

6.      I am an investigative or law enforcement officer of the United States within

the meaning of Section 2510 (7) of Title 18, United States Code, in that I am

empowered by law to conduct investigations and to make arrests for federal felony

offenses.

7.      I am currently assigned to the Detroit Field Office, and as part of my official

duties, I am authorized to conduct investigations, audits, and inspections in

connection with the administration and enforcement of laws, regulations, orders,

                                            2
     Case 2:20-mc-50905-DPH ECF No. 3, PageID.47 Filed 08/03/20 Page 4 of 42




contracts, and programs in which the United States Department of Health and

Human Services (“HHS”) is, or may be, a party of interest, and perform other

duties on behalf of the Secretary of HHS. I have gained experience in how to

conduct such investigations through specialized trainings, seminars, courses, and

from my participation in previous HHS-OIG investigations.

8.      My duties and responsibilities as a Special Agent include conducting criminal

investigations of individuals, organizations and businesses that have violated federal

laws, including, but not limited to, those laws found in 18 U.S.C. § 1347 (Health

Care Fraud), Title 18, United States Code, Section 1343 (Wire Fraud), 18 U.S.C. §

1349 (Conspiracy to Commit Health Care Fraud) and 18 U.S.C. § 287 (False,

Fictitious, or Fraudulent Claims).

9.      Previously, from 2009 to 2015, I was a Special Agent with the United States

Secret Service. There, I investigated fraud, financial crimes, and other crimes

against the United States. Additionally, I was previously employed as a police

corporal with the Dearborn, Michigan Police Department for nearly eleven years

where I investigated a variety of violations of state law and local ordinances.

                         PURPOSE OF THE AFFIDAVIT
10.     I have knowledge of the facts set forth in this Affidavit as a result of my

participation in the investigation, as well as information provided to me by other

law enforcement agents involved in this investigation and others. Information
                                            3
   Case 2:20-mc-50905-DPH ECF No. 3, PageID.48 Filed 08/03/20 Page 5 of 42




pertinent to this investigation was also provided by AdvanceMed (now known as

CoventBridge Group), the current unified program integrity contractor for

Michigan, which contracts with HHS to perform investigations and audits designed

to protect the Medicare program from waste, fraud, and abuse.

11.   I have been investigating MBA since January 2019 for violations of:

      A) Title 18 U.S.C. § 1347, Health Care Fraud;
      B) Title 18, U.S.C. § 1343, Wire Fraud;
      C) Title 18 U.S.C. § 1349, Conspiracy to Commit Health Care Fraud and
         Wire Fraud; and
      D) Title 18, U.S.C § 287, False, Fictitious, or Fraudulent Claims.
12.   This affidavit is respectfully submitted in support of the Government’s

applications for search warrants of Subject Premises 1 and Subject Premises 2.

Based upon my training and experience investigating wire fraud, health care fraud,

conspiracy to commit health care fraud/wire fraud and the submission of false

claims and the information set forth below, I have reason to believe, and do

believe, that there are documents and items that are evidence, fruits and

instrumentalities of violations of the following federal criminal statutes within

Subject Premises 1 and Subject Premises 2:

      A) Title 18 U.S.C. § 1347, Health Care Fraud;
      B) Title 18, U.S.C. § 1343, Wire Fraud;
      C) Title 18 U.S.C. § 1349, Conspiracy to Commit Health Care Fraud and
         Wire Fraud; and
      D) Title 18, U.S.C § 287, False, Fictitious, or Fraudulent Claims.
13.   I further submit that based on the evidence set forth below, and all
                                          4
   Case 2:20-mc-50905-DPH ECF No. 3, PageID.49 Filed 08/03/20 Page 6 of 42




reasonable inferences from that evidence there is probable cause to believe that

evidence, instrumentalities and fruits of these violations, as more fully described in

Attachments B-1 and B-2, will be found within Subject Premises 1 and Subject

Premises 2.

14.   Because this Affidavit is being submitted for the limited purpose of

supporting search warrants, I have not included each and every fact known to me

concerning this investigation.

                             VIOLATION STATUTES

15.   Title 18, United States Code, Section 1347, prohibits health care fraud:

Whoever knowingly and willfully executes, or attempts to execute, a scheme or

artifice—

       (1) to defraud any health care benefit program; or

       (2) to obtain, by means of false or fraudulent pretenses, representations, or

            promises, any of the money or property owned by, or under the custody

            or control of, any health care benefit program, in connection with the

            delivery of or payment for health care benefits, items, or services, shall

            be fined under this title or imprisoned not more than 10 years, or both.

16.   Title 18, United States Code, Section 1343, prohibits wire fraud: Whoever,

having devised or intending to devise any scheme or artifice to defraud, or for

                                            5
   Case 2:20-mc-50905-DPH ECF No. 3, PageID.50 Filed 08/03/20 Page 7 of 42




obtaining money or property by means of false or fraudulent pretenses,

representations, or promises, transmits or causes to be transmitted by means of

wire, radio, or television communication in interstate or foreign commerce, any

writings, signs, signals, pictures, or sounds for the purpose of executing such

scheme or artifice, shall be fined under this title or imprisoned not more than 20

years, or both.

17.    Title 18, United States Code, Section 1349, provides that any person who

attempts or conspires to commit health care fraud, shall be subject to the same

penalties as those proscribed in United States Code, Section 1347.

18.    Title 18, United States Code, Section 287, prohibits false, fictitious, or

fraudulent claims against the United States: Whoever makes or presents to any

person or officer in the civil . . . service of the United States, or to any department

or agency thereof, any claim upon or against the United States, or any department

or agency thereof, knowing such claim to be false, fictitious, or fraudulent, shall

be imprisoned not more than five years and shall be subject to a fine in the amount

provided in this title.

19.    Title 18, United States Code, Section 24(b), defines a “health care benefit

program” as, among other things, “any public or private plan . . . affecting




                                           6
   Case 2:20-mc-50905-DPH ECF No. 3, PageID.51 Filed 08/03/20 Page 8 of 42




commerce, under which any medical benefit, item, or service is provided to any

individual, and includes any individual or entity who is providing a medical

benefit, item, or service, for which payment may be made under the plan.”

                         THE MEDICARE PROGRAM

      A. BACKGROUND

20.   The Medicare Program (“Medicare”) is a federally-funded health care

program providing benefits to persons who are over the age of sixty-five or

disabled. Medicare is administered by the Centers for Medicare and Medicaid

Services (“CMS”), a federal agency within HHS. Individuals who receive

Medicare benefits are referred to as Medicare “beneficiaries.”

21.   Medicare is a “health care benefit program,” as defined by Title 18, United

States Code, Section 24(b).

22.   Medicare has four parts: hospital insurance (Part A), medical insurance (Part

B), Medicare Advantage (Part C), and prescription drug benefits (Part D).

Medicare Part B helps pay the cost of physician services, medical equipment and

supplies, and other health services and supplies not paid by Part A.

23.   This investigation involves podiatry services which are covered by Medicare

Part B.

24.   By becoming a participating provider in Medicare, enrolled providers agree

                                          7
   Case 2:20-mc-50905-DPH ECF No. 3, PageID.52 Filed 08/03/20 Page 9 of 42




to abide by the policies and procedures, rules, and regulations governing

reimbursement. To receive Medicare funds, enrolled providers, together with their

authorized agents, employees, and contractors, are required to abide by all the

provisions of the Social Security Act, the regulations promulgated under the Act,

and applicable policies and procedures, rules, and regulations, issued by CMS and

its authorized agents and contractors.

25.   Medicare providers are required to maintain all records that disclose the

extent of services provided and significant business transactions for at least a

period of six years.

26.   CMS relies on a network of Medicare Administrative Contractors (“MACs”)

to process Medicare claims, and MACs serve as the primary operational contact

between the Medicare Fee-For-Service program and the approximately 1.5 million

health care providers enrolled in the program. MACs enroll health care providers

in the Medicare program and educate providers on Medicare billing requirements,

in addition to answering provider and beneficiary inquiries.

      B. MEDICARE BILLING/PROCEDURE CODES

27.   The American Medical Association assigns and publishes numeric codes,

known as the Current Procedural Terminology (“CPT”) and Health Care Procedure

Common Coding System (“HCPCS”) codes. The codes are a systematic listing, or

                                          8
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.53 Filed 08/03/20 Page 10 of 42




universal language, used to describe the procedures and services performed by

health care providers.

28.   The procedures and services represented by the CPT and HCPCS codes are

health care benefits, items, and services within the meaning of 18 U.S.C. § 24(b).

They include codes for office visits, diagnostic testing and evaluation, and other

services. Health care providers use CPT and HCPCS codes to describe the

services rendered in their claims for reimbursement to health care benefit

programs.

29.   Health care benefit programs, including Medicare, use these codes to

understand and evaluate claims submitted by providers and to decide whether to

issue or deny payment. Each health care benefit program establishes a fee or

reimbursement level for each service described by a CPT or HCPCS code.

30.   Health care providers often seek reimbursement from insurance carriers on

CMS Form 1500. On the form, the provider identifies itself by its Provider

Identification Number (“PIN”) or Tax Identification Number (“TIN”), identifies

the beneficiary who received the services, describes the illness or injury that makes

the services medically necessary, and identifies the services provided by CPT and

HCPCS codes. The insurance carrier will issue a payment or denial in response to

the information contained in each CMS Form 1500.

                                          9
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.54 Filed 08/03/20 Page 11 of 42




31.   The Medicare Claims Processing Manual issued by CMS, is publicly

available, and offers day-to-day operating instructions, policies, and procedures

based on statutes and regulations, guidelines, models, and directives for Medicare

Part B.

32.   The Medicare insurance program only pays for medical procedures that are

"reasonable and necessary for the diagnosis or treatment of illness or injury," and

generally excludes from coverage "routine foot care," defined in part as "trimming

of nails" (Social Security Act§ 1862, 42 U.S.C. §1395y(l)(a)(13)(C)). Therefore,

under most circumstances, podiatrists cannot bill Medicare for routine foot care.

Some routine foot care procedures may be reimbursed by Medicare for certain

patients with systemic diseases of sufficient severity that performance of such

services by a non-professional person would put the patient at risk. Such routine

foot care reimbursements under those codes are significantly lower than the

reimbursements for nail avulsions. Therefore, even if some routine foot care may

be reimbursable by Medicare billing those procedures using a nail avulsion code

constitutes a false claim.

33.   A nail avulsion is defined by Medicare as a "surgical procedure” that

involves the separation and removal of a border of, or the entire nail, from the nail

bed to the eponychium. The eponychium is the distal margin of the superficial

                                          10
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.55 Filed 08/03/20 Page 12 of 42




layer of a proximal nail fold that is a band of epidermis extending over the base of

a nail. It is often referred to as the cuticle. For this procedure to be considered a

nail avulsion, it must be performed using an injectable anesthesia except in the

instances in which a patient is devoid of sensation or there are extenuating

circumstances in which injectable anesthesia is not required or is medically

contraindicated. Performing a nail avulsion can be billed to Medicare under CPT

Codes 11730 and 11732.

 Procedure Code         Procedure Code - Long Description

 11730                  Avulsion of nail plate, partial or complete, simple

 11732                  Avulsion of nail plate, partial or complete, simple


34.   Furthermore, "trimming, cutting, clipping or debriding of a nail, distal to the

eponychium, will be regarded as routine foot care. It is not appropriate to report

CPT codes 11730/11732 when performing these services." (Medicare Local

Coverage Determination #L26424 - Rev. Eff. 03/01/10).

35.   Conversely, trimming or debriding of nails, if justified by a documented

medical condition, can be billed to Medicare under CPT Codes 11719, 11720, and

11721.

 Procedure Code         Procedure Code - Long Description


                                           11
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.56 Filed 08/03/20 Page 13 of 42




 11719                 Trimming of non-dystrophic nails, any number

 11720                 Removal of tissue from 1 to 5 finger or toe nails

 11721                 Removal of tissue from 6 or more finger or toe nails


                              SUBJECT PREMISES

36.   MBA, Subject Premises 1, is a registered business entity with the Michigan

Department of Licensing and Regulatory Affairs (“LARA”). It was incorporated

under the name MBA, a podiatric office, on May 5, 1988. LARA lists Mary E.

Barna as the incorporator, president, treasurer, secretary, director and registered

agent of MBA.

37.   During the course of this investigation, I obtained Medicare documents

related to MBA which revealed that Subject Premises 1 is the listed practice

location.

38.   On July 29, 2020, I entered the MBA practice during business hours and

noted a desktop computer at the front desk and what appeared to be a large

network printer in the back of the front desk area.

39.   BITOFF, is a member of the MBA practice. BITOFF reassigned his existing

Medicare billing privileges to MBA on January 26, 2006. Reassignment allows

MBA to bill Medicare for services provided by BITOFF. BITOFF utilizes MBA

for all of his “back office” services to include scheduling, storing medical records,
                                          12
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.57 Filed 08/03/20 Page 14 of 42




and billing for services he provides as a member of the MBA practice.

40.   Medicare billing records show MBA has been submitting BITOFF’s

Medicare billing since before January 2010.

41.   According to records from the United States Department of Homeland

Security, BITOFF’s home address is listed as Subject Premises 2, 29560 Bradmoor

Court, Farmington Hills, Michigan 48334.

42.   Additionally, records obtained in June 2020 from J.P. Morgan Chase relating

to BITOFF’s personal bank account ending in x7068 list BITOFF as an authorized

as a co-signatory on the account with his wife. BITOFF’s address is listed as

Subject Premises 2. The records reflect that from January 1, 2013, to May 31,

2020, MBA paid BITOFF approximately $1,287,821.69.

                         OVERALL FRAUD SCHEME

43.   Based upon information obtained by HHS-OIG and the Federal Bureau of

Investigation (“FBI”), and a thorough review of Medicare claims data, there is

probable cause to believe, and I do believe, that MBA (a) submitted and caused the

submission of false and fraudulent claims to Medicare for services that were not

medically necessary and/or were not provided to Medicare beneficiaries; and (b)

submitted and caused the submission of false and fraudulent claims to Medicare

for services beyond what was actually performed on the beneficiary, a practice

                                        13
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.58 Filed 08/03/20 Page 15 of 42




which is also known as upcoding.

                              PROBABLE CAUSE

      A. MEDICARE ENROLLMENT INFORMATION

44.   Medicare records indicate that BITOFF has been a Medicare enrolled

provider since 1976. As recently as October 2016, BITOFF re-certified to

Medicare that he would comply with all Medicare rules and regulations, including

that he would not knowingly present or cause to be presented a false and fraudulent

claim for payment by Medicare and would comply with the federal Anti-Kickback

Statute.

45.   MBA is a Medicare approved provider since at least 2006 and is assigned

the group provider transaction access number (PTAN) 0N35420.

      B. MEDICARE CLAIMS ANALYSIS

46.   Analysis of Medicare Part B data reveals that from January 2010 through

November of 2019, MBA, utilizing PIN 0N35420 for MBA, billed Medicare Part

B approximately $4,974,635.05 for services purported provided by BITOFF.

Medicare paid MBA approximately $2,501,477.02 for these claims.

47.   During the same time frame, MBA, on behalf of BITOFF, billed Medicare

Part B approximately $2,170,875.00 for CPT 11730 (separation of nail plate from

nail bed, also known as a nail avulsion) for services purportedly provided by

                                         14
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.59 Filed 08/03/20 Page 16 of 42




BITOFF. Medicare paid MBA approximately $1,232,755.57 for these claims.

MBA billed Medicare for approximately 17,311 separate CPT 11730 claims.

48.   During the same time frame, MBA, on behalf of BITOFF, billed Medicare

Part B approximately $1,195,675.00 for CPT 11732 (separation of nail plate from

nail bed, also known as a nail avulsion) for services purportedly provided by

BITOFF. Medicare paid MBA approximately $ 483,323.27 for these claims.

MBA billed Medicare for approximately 17,430 separate CPT 11732 claims.

49.   The following table summarizes MBA’s billings to Medicare for claims

relating to CPT codes 11730 and 11732 on behalf of BITOFF from January 2010

to November 2019:

  CPT Code       Number of Claims             Amount Billed        Amount Paid

 11730                         17,311     $       2,170,875.00 $     1,232,755.57
 11732                         17,430     $       1,195,675.00 $       483,323.57
 Total                         34,651     $       3,366,550.00 $     1,716,079.14


50.   During the course of the investigation, investigators interviewed some of

BITOFF’s patients who revealed that that they have not received, nor required

treatment for these nail avulsion procedure codes.

51.   AdvanceMed performed a peer comparison of all podiatrists billing CPT

Code 11730 in the Midwest Region of the United States of America between

January 2010 and January 2019. The peer comparison revealed that BITOFF
                                         15
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.60 Filed 08/03/20 Page 17 of 42




billed the most to Medicare for procedure 11730 over every other podiatrist in the

Midwest Region of the United States in this timeframe.

52.   Additionally, below is a summary of all the nail trimming or debridement

claims billed under CPT codes of 11719, 11720, and 11721 by MBA on behalf of

BITOFF. In summary, since January of 2010 to November of 2019, BITOFF

billed nearly the same number of claims for CPT codes of 11719, 11720, and

11721 in total as the amount for claims for CPT codes 11730 and 11732. BITOFF

did not bill Medicare for any claims of CPT 11719. BITOFF billed 168 total

claims for 11720, and 16,787 total claims of 11721. In total, BITOFF was paid

$555,207.21 for these claims. The following table summarizes MBA’s billings to

Medicare for claims relating to CPT codes 11719, 11720 and 11721 on behalf of

BITOFF from January 2010 to November 2019:

  CPT Code       Number of Claims            Amount Billed          Amount Paid

 11719                              0   $                0.00   $            0.00
 11720                            168   $            8,925.00   $        3,812.68
 11721                         16,787   $        1,141,272.00   $      551,394.53
 Total                         16,955 $          1,150,197.00   $      555,207.21

53.   Based on my training and experience, the nearly identical number of claims

associated with CPT codes 11719, 11720, and 11721 compared to the number of

claims associated with nail avulsions under CPT codes 11730 and 11732

(approximately 17,000 for each code), is a possible indication of upcoding and
                                        16
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.61 Filed 08/03/20 Page 18 of 42




billing for services not rendered. In short, based on my training and experience, it

appears from the data that BITOFF simply added on nail avulsion billing, and

often times a second nail avulsion, 11732, when he was only trimming and

debriding his patients’ nails by causing the submission of billing for the CPT codes

for a nail avulsion, which have a higher reimbursement rate than the CPT codes for

a nail debridement.

       C. WITNESS INTERVIEWS

                          MEDICARE BENEFICIARY B.W.

54.    B.W. was interviewed by special agents of the FBI and HHS-OIG on

January 27, 2020.

55.    B.W. said he/she was a patient of BITOFF from 2010 until 2016 when

he/she started seeing podiatrist Dr. Cary Wolf. B.W. said he/she saw BITOFF

every two to three months. B.W. further explained that he/she is diabetic and saw

BITOFF so he could “check his/her feet,” and trim his/her toenails.

56.    B.W.’s spouse supervises his/her treatment and performs any required

aftercare because B.W. is unable to reach his/her feet. Both stated that BITOFF

only performed one nail avulsion which was on his/her right big toe. B.W. advised

that he/she has lost some feeling in his/her feet and can’t always feel a light touch

but certainly still feels pain.

                                          17
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.62 Filed 08/03/20 Page 19 of 42




57.    Between February of 2010 through June of 2016, BITOFF, via MBA, billed

Medicare, on behalf of B.W., for 34 nail avulsions, CPT 11730, and 33 nail

avulsions billed under CPT 11732 purportedly performed by BITOFF. MBA

billed Medicare $6,560.00 and was paid $3,461.85 in connection with those

claims.

58.    Since being treated by Dr. Cary Wolf, B.W. has not had any nail avulsions

and simply been billed for nail debridements and an evaluation.

                         MEDICARE BENEFICIARY M.N.

59.    M.N. was interviewed by special agents of the FBI and HHS-OIG on

February 27, 2020.

60.    M.N. said he/she has been a patient of BITOFF’s since before 2010 and still

presently sees him. M.N. says he/she does not set appointments with BITOFF and

that every three months she simply receives a call the day before explaining

BITOFF will come out to his/her home.

61.    M.N. said BITOFF has never removed a toenail, given him/her any

anesthetic, or given him/her an injection into his/her toes. M.N. confirmed he/she

has full feeling in his/her feet.

62.    M.N. says he/she reviews all of her Medicare explanations of benefits

(“EOB”) and is surprised how much BITOFF is paid for a ten minute appointment.

                                         18
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.63 Filed 08/03/20 Page 20 of 42




63.   Since January of 2010, BITOFF via MBA has billed Medicare, on behalf of

M.N., for 43 nail avulsions, CPT 11730, and 44 nail avulsions billed under CPT

11732, purportedly performed by BITOFF. MBA billed Medicare $8,345.00 and

was paid $4,282.98 in connection with those claims.

                        MEDICARE BENEFICIARY C.B.

64.   C.B. was interviewed by special agents of the FBI and HHS-OIG on January

27, 2020.

65.   C.B. said he/she has been a patient of BITOFF since before 2010 and still

currently sees him every two to three months. C.B. said BITOFF only trims

his/her nails for length and checks his/her feet. C.B. said BITOFF has never

removed a toenail or administered any kind of injection into his/her toes. C.B.’s

caretaker, C.H., was present for the interview and confirmed that C.B. has never

had a nail avulsion. C.H. said he/she is responsible for all of C.B.’s aftercare and

has never been instructed by BITOFF regarding any aftercare. Both stated the

appointments only last five to ten minutes.

66.   Since January of 2010, BITOFF, via MBA, has billed Medicare, on behalf of

C.B., for 34 nail avulsions, CPT 11730, and 35 billed under CPT 11732

purportedly performed by BITOFF. MBA billed Medicare $6,695.00 and was paid

$3,480.66 in connection with those claims.

                                          19
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.64 Filed 08/03/20 Page 21 of 42




                         MEDICARE BENEFICIARY M.M.

67.   M.M., and his/her adult child B.Z., were interviewed by special agents of the

FBI and HHS-OIG on January 8, 2020. B.Z. explained that the two live together

and B.Z. is present for all of M.M.’s medical treatment.

68.   M.M. has been a patient of BITOFF since at least 2010 and still currently

sees him every two to three months for regular foot checkups. M.M. does not have

diabetes and BITOFF trims his/her nails for length and grinds down some of the

thickness of his/her nails. After being provided the description of a nail avulsion

procedure, B.Z. indicated that he/she watches the procedures that BITOFF

performs on M.M. and that M.M. has never had a nail avulsion. Further, B.Z.

would be the person responsible for changing M.M.’s dressings after such a

procedure.

69.   M.M. and B.Z. said that BITOFF has never given M.M. an injection in

his/her foot or applied a numbing agent to M.M.’s feet, has never cut M.M.’s toe

nails near the base of the nail or the cuticle, and has never bandaged M.M.’s feet.

M.M. has never had any blood or oozing come from his/her toenails after BITOFF

trimmed his/her nails.

70.   Since January of 2010, BITOFF, via MBA, has billed Medicare, on behalf of

M.M., for 42 nail avulsions, CPT 11730, and 45 billed under CPT 11732

                                         20
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.65 Filed 08/03/20 Page 22 of 42




purportedly performed by BITOFF. MBA billed Medicare $8,300.00 and was paid

$4,407.12 in connection with those claims.

          D. BITOFF INTERVIEW

71.   On July 14, 2020, BITOFF was interviewed on a recorded telephone call by

a field investigator from Blue Cross Blue Shield (“BCBS”). BITOFF was at

Subject Premises 2 during the call.

72.   During the interview, BITOFF advised BCBS that he began working for

MBA in 2006.

73.   BITOFF described a nail avulsion as a procedure that requires a tool to get

under the nail back to the nail matrix, then you use forceps to “yank that baby out.”

BITOFF advised that prior to the procedure, a topical refrigerant and antiseptics

are used on the patient. After pulling the nail out with forceps, a dressing is

applied if the patient is hemorrhaging or taking an anti-coagulant. When asked to

explain his billings of repeated nail avulsion procedures on the same patient,

BITOFF advised that he is conservative and does not take too much of the nail

margin because the patient could start bleeding or be in pain, and without fail the

nail grows back in eight to ten weeks which necessitates another nail avulsion

procedure.

74.   BITOFF explained that he does not go into MBA often. After a procedure,

                                          21
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.66 Filed 08/03/20 Page 23 of 42




he comes home and types up notes regarding the patient encounters on a computer

at his house. BITOFF explained that he uses EZClaim Advanced electronic

medical records software to generate patient records. BITOFF prints out the

records and delivers them to MBA about once per month. BITOFF also indicated

that he emails a data sheet to MBA summarizing what he did that day.

75.    BITOFF also referenced his use of “steno books” which he explained that he

uses to write details about the procedures and indicated that he was in current

possession of “an old one.” BITOFF explained that the “steno-books” also

contained patient signatures.

      REQUEST TO SEIZE COMPUTERS AND COMPUTER RECORDS

76.    Based on my training and experience, business offices rely upon computers

to create and store data, including billing data. It is likely that the providers’

insurance billing, patient records, documents, and materials will be found stored on

computers in Subject Premises 1 and Subject Premises 2.

77.    As articulated above, your affiant saw a computer and a printer inside

Subject Premises 1 on July 29, 2020.

78.    As articulated above, BITOFF advised BCBS that he uses his computer at

Subject Premises 2 to generate patient records summarizing his patient encounters

via EZClaim Advanced software. He ultimately provides those records with MBA.

                                           22
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.67 Filed 08/03/20 Page 24 of 42




BITOFF also indicated that he emails MBA a sheet summarizing his daily

activities.

79.    For the reasons stated above, there is probable cause to believe that one or

more computers at Subject Premises 1 and Subject Premises 2 were used to

generate false billings and contain information including records, documents, and

materials relating to these crimes.

80.    Upon securing the premises, law enforcement personnel trained in searching

and seizing computer data (computer personnel) will access any computer

equipment and storage devices to determine whether these items can be searched

on-site in a reasonable amount of time and without jeopardizing the ability to

preserve data. If computer personnel determine that these items cannot be searched

on-site in a reasonable amount of time and without jeopardizing the ability to

preserve data, the agents will seize the computer equipment and storage devices for

the purposes of conducting an off-site search, consistent with Federal Rule of

Criminal Procedure 41(e)(2)(B).

81.    If the computer personnel determine that the data reviewed does not fall

within any of the items to be seized pursuant to this warrant or is not otherwise

legally seized, the government will return these items within a reasonable period of

time from the date of seizure unless further authorization is obtained from the

                                          23
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.68 Filed 08/03/20 Page 25 of 42




court.

82.      Authority is sought to search any computer related equipment capable of

creating and/or storing information in electronic or magnetic form for the items

listed in Attachments B-1 and B-2. “Computer related equipment” refers to:

         a. Computer hardware, consisting of all equipment that can collect,

            analyze, create, display, convert, store, conceal, or transmit electronic,

            magnetic, optical, or similar computer impulses or data. Hardware

            includes, but is not limited to, any data-processing devices (such as

            central processing units, memory typewriters, self-contained “laptop”

            or “notebook” computers, “palm pilots” or personal data assistants,

            “tablet” computing devices, smartphones, iPods or other similar

            media devices, memory facsimile machines, and “schedulers”);

            internal and peripheral storage devices (such as fixed disks, external

            hard drives, floppy disk drives and diskettes, USB storage devices,

            optical storage devices, transistor-like binary devices, read/write CD

            and DVD devices, and any and all storage devices); peripheral

            input/output devices (such as keyboards, printers, scanners, video

            display monitors, mouse devices); and related communications

            devices (such as modems, cables and connections, recording

                                             24
Case 2:20-mc-50905-DPH ECF No. 3, PageID.69 Filed 08/03/20 Page 26 of 42




      equipment, RAM or ROM units); as well as any devices,

      mechanisms, or parts that can be used to restrict access to computer

      hardware (such as physical keys and locks);

   b. Computer software, that is, digital information that can be interpreted

      by a computer and any of its related components to direct the way

      they work. Software is stored in electronic, magnetic, optical, or

      other digital form. It commonly includes programs to run operating

      systems, applications (like word processing, networking, graphics,

      accounting, presentations or spreadsheet programs), utilities, compilers,

      interpreters, and communications programs;


   c. Computer passwords and other data security devices, that is, a string of

      alphanumeric characters designed to restrict access to or hide computer

      software, documentation, or data. Data security devices may consist of

      hardware, software, or other programmable code. A password usually

      operates as a sort of digital key to “unlock” particular storage data

      security devices. Data security hardware may include encryption

      devices, chips, and circuit boards. Data security software or digital

      code may include programming code that creates “test” keys or “hot”

      keys, which perform certain pre-set security functions when touched.
                                       25
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.70 Filed 08/03/20 Page 27 of 42




         Data security software or code may also encrypt, compress, hide,

         destroy or “booby-trap” protected data to make it inaccessible or

         unusable, as well as reverse the process to restore it;

      d. Related communication devices, such as modems, facsimile

         machines, telephone equipment with built-in memory devices, and

         answering machines, together with system documentation, operating

         logs and documentation, software and instruction manuals.

83.   If occupants of the premises are unwilling to cooperate with the agent(s)

regarding the operation of an on-site computer system(s), and/or it appears that

there is/are data security devices involved, or the computer system(s) utilizes

unusual or proprietary equipment, the computer system may be seized, along with

the proprietary equipment. If the agent determines the material found on the

premises is too voluminous in size, and/or for any technical reason the agent(s) on

the scene cannot search for or image/copy the information found on the premises,

the computer system(s) and media may be seized. Authority is sought to seize

software, documentation and instruction manuals, operating logs and manuals,

utility programs, compilers, interpreters, cabling and connectors, or any other

equipment, programs, or software used to facilitate direct or indirect

communication with the computer hardware and/or software.
                                          26
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.71 Filed 08/03/20 Page 28 of 42




84.   In most cases, a thorough search of the premises for information that might

be stored on storage media often requires the seizure of the physical storage media

and later off-site review consistent with the warrant. In lieu of removing storage

media from the premises, it is sometimes possible to make an image copy of

storage media. Generally speaking, imaging is the taking of a complete electronic

picture of the computer’s data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of

data recorded on the storage media, and to prevent the loss of the data either from

accidental or intentional destruction.

85.   Based on the foregoing, and consistent with Rule 41(e) (2) (B), when

persons executing the warrant conclude that it would be impractical to review the

media on-site, authority is sought to seize or image storage media that reasonably

appear to contain some or all of the evidence described in the warrant, thus

permitting its later examination consistent with the warrant. The examination may

require techniques, including but not limited to computer assisted scans of the

entire medium, that might expose many parts of a hard drive to human inspection

in order to determine whether it is evidence described by the warrant.




                                          27
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.72 Filed 08/03/20 Page 29 of 42




                   SPECIAL INSTRUCTIONS REGARDING
                      REVIEW OF SEIZED MATERIAL
86.   With respect to law enforcement’s review of the seized material identified in

Attachments B-1 and B-2, law enforcement (i.e., the federal agents and prosecutors

working on this investigation and prosecution), along with other government

officials and contractors whom law enforcement deems necessary to assist in the

review of the seized material (collectively, the “Review Team”) are hereby

authorized to review, in the first instance, the seized material.

87.    If, during the review of the seized material, the review team finds

potentially privileged materials, the review team will: (1) immediately cease its

review of the potentially privileged materials at issue; (2) segregate the potentially

privileged materials at issue; and (3) take appropriate steps to safeguard the

potentially privileged materials at issue. Nothing in this Instruction shall be

construed to require the Review Team to cease or suspend review of all the seized

material upon discovery of the existence of potentially privileged materials within

a portion of the seized material.

                                    CONCLUSION

88.   Based on the foregoing, there is probable cause to believe, and I do believe,

that Subject Premises 1 and Subject Premises 2 will contain the items set forth in

Attachments B-1 and B-2, which constitute evidence, fruits of crime, contraband,

                                           28
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.73 Filed 08/03/20 Page 30 of 42




and/or instrumentalities of the violations of Title 18, United States Code, Section

1347 (Health Care Fraud), Title 18, United States Code, Section 1343 (Wire

Fraud), Title 18, United States Code, Section 1349 (Conspiracy to Commit Health

Care Fraud and Wire Fraud) and Title 18, U.S.C § 287 (False, Fictitious, or

Fraudulent Claims).

                           REQUEST FOR SEALING

89.   It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the

application and search warrant. I believe that sealing this document is necessary

because the items and information to be seized are relevant to an ongoing

investigation into the criminal organizations as not all of the targets of this

investigation will be searched at this time. Premature disclosure of the contents of

this affidavit and related documents may have a significant and negative impact on

the continuing investigation and may severely jeopardize its effectiveness.




                                                          _______________________
                                                          Aaron Hann, HHS-OIG
                                                           Special Agent



                                           29
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.74 Filed 08/03/20 Page 31 of 42




Sworn to and subscribed before me on this __3rd__________day of August,
2020.




________________________________
HONORABLE ANTHONY P. PATTI
United States Magistrate Judge
Eastern District of Michigan




                                     30
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.75 Filed 08/03/20 Page 32 of 42




                               ATTACHMENT A-2




Premises to be searched: Bitoff Residence, 29560 Bradmoor Court Farmington
Hills, Michigan 48334, home of Dr. Louis Bitoff, D.P.M., who works at Mary E.
Barna, D.P.M. & Associates, P.C.


The Bitoff Residence faces west and is on the east side of Bradmoor Court, just
south of Cheswick. The home’s exterior is a reddish brown brick with beige wood
siding. The home has a brownish grey dimensional roof. The address, “29560” is
etched in a Limestone slab placed in the brick façade of the street facing view of
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.76 Filed 08/03/20 Page 33 of 42




the garage. The home has a circular concrete driveway. There is an ornate short
streetlight in the front bushes just east of the driveway.
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.77 Filed 08/03/20 Page 34 of 42




                              ATTACHMENT B-2


                            ITEMS TO BE SEIZED

For the time period of January 1, 2010, to present - any and all of the following
items concerning or related to any individual or entity, known or unknown, who is
reasonably believed to be part of the scheme or a beneficiary of the scheme
described in the affidavit.


This information may be stored or filed and includes any format in which the
information may exist, including, without limitation, the media of hard copy,
computer hard disc, digital storage devices, and computer discs:

   1.    All records related in any way to patients of any of the above persons or
         businesses listed in Attachment A, including, without limitation, the
         following type of records: patient charts, files, records, insurance cards,
         licenses, identification cards, treatment cards, prescription records,
         patient ledger cards, patient complaints, patient sign-in sheets,
         appointment books, telephone logs, physician notes, nursing notes,
         medical assistant notes, social worker notes, original patient or referral
         source listings.

   2.    All documents constituting, concerning, or relating to bills, invoices and
         claims for payment or reimbursement for services billed to insurance
         companies, including Medicare, for any patients.

   3.    All financial and tax-related books, records and documents related in any
         way to the above persons or businesses, including, without limitation:

         a. Bank accounts, money market accounts, checking accounts, equity
            line of credit, investment accounts, stock fund accounts, bonds or
            bond funds; including deposits and disbursements, canceled checks or
            drafts, electronic transfers, ledgers, loan statements, and loan
            agreements;

         b. Credit/Automatic Teller Machine/Debit card accounts;
Case 2:20-mc-50905-DPH ECF No. 3, PageID.78 Filed 08/03/20 Page 35 of 42




      c. All corporate, business, and personal tax returns, including, without
         limitation, any quarterly employment tax returns, withholding records,
         W-2s, and any Internal Revenue Service Form 1099s;

      d. All loan and credit information, including, without limitation, any
         letters of credit, revolving credit arrangements, loans, loan
         applications, financing arrangements, factoring arrangements,
         promissory notes, leases, or any other documents concerning sources
         of borrowed funds, including any applications;

      e. All information relating to the purchase, titling and insurance of
         vehicles, real estate and other assets, including safe deposit boxes and
         keys;

      f. All financial statements, accounts payable/receivable, and credit
         reports.


4.    Documentation of all patient appointments or scheduling and patient
      sign-in sheets.

5.    All documents consisting, concerning or relating to all current and former
      employees, including, without limitation, personnel files, employee
      rosters, names, addresses, telephone numbers, email addresses, time
      cards or similar records, expense reports, training information,
      certification verification, salary and compensation information,
      disciplinary records, licensure records, job applications, job descriptions,
      employment agreements and W-2 forms.

6.    All documents constituting, concerning or relating to work and personal
      diaries, calendars, logs, appointment books, and schedules.

7.    All invoices and supporting documentation evidencing monies owed to
      or received from any of the above referenced individuals or business.

8.    All contracts, billing agreements, professional services agreements, or
      any other contracts between the above referenced individuals or business,
      and any other individual, company, physician or billing company.
Case 2:20-mc-50905-DPH ECF No. 3, PageID.79 Filed 08/03/20 Page 36 of 42




9.    All Medicare handbooks, manuals, instruction materials, newsletters or
      other Medicare publications.

10.   Records of control over other areas such as storage units where financial,
      medical or other billing records may be maintained.

11.   Records of control of the premises and things described, namely, utility
      bills, telephone bills, rent or lease records pertaining to or evidencing
      ownership or control of the premises to be searched.

12.   All retrievable information such as recorded telephone messages, and
      other electronically stored information and computer hardware,
      including, without limitation, any data storage equipment, thumb or flash
      drives. Any electronic storage media, including, without limitation,
      pagers, electronic organizers, and PDAs, which may be held for such
      reasonable time as necessary to determine whether it contains data within
      the ambit of this warrant. Where data is found on a personal computer
      storage drive file, the agents executing this search warrant are authorized
      to seize, where necessary, the computer system’s input/output or “I/O”
      devices, software, documentation, and data security devices. When the
      computer analyst determines that these items are no longer necessary to
      retrieve and preserve that data evidence, they will be returned within a
      reasonable time.

13.   Instructions, memoranda, passwords, and other information relating to, or
      required to facilitate the operation of any computer equipment which
      contains any of the aforesaid information.

14.   Organizational or corporate papers filed with the appropriate state
      agencies and any amendments thereto, including, without limitation,
      articles of incorporation, by-laws and annual reports.

15.   All correspondence, including memoranda, letters, and electronic
      mailings (emails) concerning any of the records described in the previous
      paragraphs.

16.   Currency or other items of significant value reasonably believed to be
      proceeds, fruits or instrumentalities of the illegal activity described in the
      affidavit for this search warrant.
Case 2:20-mc-50905-DPH ECF No. 3, PageID.80 Filed 08/03/20 Page 37 of 42




17.   Records related to assets or items of significant value reasonably believed
      to be proceeds of the illegal activity described in the affidavit for this
      search warrant.


18.   Regarding records and information pertaining to the stated offenses in the
      affidavit which may be stored in digital form, law enforcement personnel
      executing this search warrant will employ the following procedure in
      searching for data capable of being read, stored or interpreted by a
      computer:

      a. Upon securing the premises, law enforcement personnel trained in
         searching and seizing computer data (the “computer personnel”) will
         make an initial review of any computer equipment and storage devices
         to determine whether or not these items can be searched on-site in a
         reasonable amount of time and without jeopardizing the ability to
         preserve the data.


      b. If the computer equipment and storage devices cannot be searched on-
         site in a reasonable amount of time and without jeopardizing the
         preservation of the data, then the computer personnel will determine
         whether it is practical to copy/image the data.

      c. If the computer personnel determine it is not practical to perform on-
         site searching, copying or imaging (due to time, technical or other
         considerations), then the computer equipment and storage devices will
         be seized and transported to an appropriate law enforcement
         laboratory for review. The computer equipment and storage devices
         will be reviewed by appropriately trained personnel in order to extract
         and seize any data that falls within the list of items to be seized set
         forth herein.

      d. Any data storage device that is encrypted and unreadable will not be
         returned until law enforcement personnel have determined that it or its
         data do not constitute (1) an instrumentality of the offense, (2) a fruit
         of the criminal activity, (3) contraband, (4) otherwise unlawfully
         possessed property, or (5) items that fall within the list of items to be
         seized set forth within.
Case 2:20-mc-50905-DPH ECF No. 3, PageID.81 Filed 08/03/20 Page 38 of 42




      e. In searching the data, computer personnel may examine all of the data
         contained in the computer equipment and storage devices to view their
         precise contents and determine whether the data falls within the items
         to be seized as set forth herein.

      f. If the computer personnel determine that the computer equipment and
         storage devices are no longer necessary to retrieve and preserve the
         data, and the items are not subject to seizure pursuant to Federal Rule
         of Criminal Procedure 41 (b), the government will return these items
         within a reasonable period of time.

      g. In order to search for data pertaining to the above stated offenses that
         is capable of being read or interpreted by a computer, law
         enforcement personnel will need to seize and search the following
         items, subject to the procedures set forth above:

            i. Any computer equipment and storage device capable of being
               used to commit or store evidence of the offenses listed above;

            ii. Any computer equipment used to facilitate the transmission,
                creation, display, encoding or storage of data, including but not
                limited to word processing equipment, modems, docking
                stations, monitors, printer, plotters, encryption devices, and
                optical scanners;

           iii. Any magnetic, electronic or optical storage device capable of
                storing data such as floppy disks, fixed hard disk drives,
                external hard drives and enclosures, network attached storage
                units, removable hard disk cartridges, tapes, laser disks,
                videocassettes, CD’s, DVD’s, zip disks, smart cards, memory
                sticks, memory calculators, PDA’s, USB flash drives, printers
                and fax machines with memory buffers, PC cards, electronic
                dialers, electronic notebooks, mobile telephones, answering
                machines and/or other media that is capable of storing magnetic
                coding;

           iv. Any documentation, operating logs and reference manuals
               regarding the operation of the computer equipment, storage
               devices, or software;
Case 2:20-mc-50905-DPH ECF No. 3, PageID.82 Filed 08/03/20 Page 39 of 42




            v. Any applications, utility programs, compilers, interpreters, and
               other software used to facilitate direct or indirect
               communication with the computer hardware, storage devices or
               data to be searched;

           vi. Any physical keys, encryption devices or similar physical items
               that are necessary to gain access to the computer equipment,
               storage devices or data; and

          vii. Any passwords, password files, test keys, encryption codes, or
               other information necessary to access the computer equipment,
               storage devices or data.

19.   The terms “records,” “documents,” “communications,” and
      “applications,” include all of the foregoing items of evidence in whatever
      form and by whatever means such records, documents, communications,
      applications, their drafts or their modifications may have been created or
      stored, including (but not limited to) any handmade form (such as writing
      or drawing with any implement, on any surface, directly or indirectly);
      any photographic form (such as microfilm, microfiche, prints, slides,
      negative, videotapes, photocopies); any mechanical form (such as
      printing or typing); any electrical, electronic or magnetic form (such as
      tape recordings, cassettes, compact discs, or any information on an
      electronic or magnetic storage device, such as floppy diskettes, hard
      drives, backup tapes, CD ROMs, optical discs, printer buffers, smart
      cards, memory calculators, or electronic notebooks, as well as printouts
      and readouts from any magnetic storage device).
  Case 2:20-mc-50905-DPH ECF No. 3, PageID.83 Filed 08/03/20 Page 40 of 42




                     ADDENDUM TO ATTACHMENT B-2

      With respect to law enforcement’s review of the Devices, law enforcement

(i.e., the federal agents and prosecutors working on this investigation and

prosecution), along with other government officials and contractors whom law

enforcement deems necessary to assist in the review of the Devices (collectively,

the “Review Team”) are hereby authorized to review, in the first instance, the

Devices and the information and materials contained in them, as set forth in this

Attachment B-2.


      If law enforcement determines that all, some, or a portion of the information

or materials on the Devices contain or may contain information or material subject

to a claim of attorney-client privilege or work-product protection (the “Potentially

Privileged Materials”), the Review Team is hereby ordered to: (1) immediately

cease its review of the specific Potentially Privileged Materials at issue; (2)

segregate the specific Potentially Privileged Materials at issue; and (3) take

appropriate steps to safeguard the specific Potentially Privileged Materials at issue.


      Nothing in this addendum shall be construed to require law enforcement to

cease or suspend the Review Team’s review of the Devices upon discovery of the

existence of Potentially Privileged Materials on one or more of the Devices.
                  Case 2:20-mc-50905-DPH ECF No. 3, PageID.84 Filed 08/03/20 Page 41 of 42
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of                           )             Case: 2:20-mc-50905 -2
              (Briefly describe the property to be searched                )             Judge: Hood, Denise Page
               or identify the person by name and address)                 )    Case No. Filed: 08-03-2020 At 07:59 PM
                                                                           )             IN RE: SEALED MATTER(SW)(MLW)
                                                                           )
                                                                           )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of                                .
(identify the person or describe the property to be searched and give its location):




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):




          YOU ARE COMMANDED to execute this warrant on or before                                      (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                             .
                                                                                             (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                .


Date and time issued:         August 3, 2020       7:08 pm
                                                                                                     Judge’s signature

City and state:
                                                                                                   Printed name and title
                  Case 2:20-mc-50905-DPH ECF No. 3, PageID.85 Filed 08/03/20 Page 42 of 42
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
